DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment and reply filed 7/21/21. 
Claims 1-25 and 26-30 (new) are pending. 
Previous rejections under 35 USC 112 are withdrawn. A new rejection necessitated by amendment to claim 12 follows.
Previous rejections under 35 USC 102 and 103 are withdrawn as necessitated by the amendments to the claims. New rejections follow. 
Response to Arguments
Applicant's arguments filed 7/21/21 have been fully considered but they are not persuasive. Applicant argues the cited art to Freel fails to teach the limitation “the HTL oil … having an oxygenates content of about 15% or less”. Applicant’s argument has been considered, but is not persuasive. While Freel teaches that in certain embodiments, the RFO may have higher oxygenates content than that of a petroleum fraction, such as greater than 20% (0102), such is not required and it would have been obvious to and within the skill of one in the art to process a RFO having a lower oxygenates content, closer to the petroleum fraction, with the petroleum fraction. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 21 recites the limitation "wherein hydrotreating the first liquefied product comprises …", however, the first hydrotreating step was removed from claim 12 rendering claim 21 unclear. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1, 3, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freel (US 2015/0005547).
With respect to claims 1, 7-10, Freel teaches co-processing a portion of renewable fuel oil (RFO) or other biomass-derived thermally produced liquid with VGO  or other petroleum feedstock in an FCC unit to produce product fuels such as gasoline, heavy cycle oil, and LPG (0052; 0108; 0111; 0124). The RFO is a biomass-derived fuel oil prepared from thermal conversion of biomass or cellulosic material (0092) including in the presence of water (0095-0097), i.e. hydrothermal liqueficaiton. The RFO and gas oil may be introduced jointly or separately with the RFO before or after the gas oil (0114). The FCC unit in one example operated with a temperature of 510 C, which falls in the claimed range of greater than 350C, in the presence of an FCC catalyst (0182-0184; 0187). 
Freel teaches wherein the RFO may comprise a higher oxygenates content than the VGO or other petroleum, such as greater than 20%. However, this oxygenates content is not required and given the RFO may be as low as 1% of the co-feed, it would have been obvious to one of ordinary skill in the art at the time of the invention to process an RFO having an oxygenates content lower than 20% to produce the allow upgrading of the available RFO without obtaining unexpected results.  
Freel teaches a contact time with catalyst of 0.5-15 seconds (0108) and a catalyst to oil ratio of 4:1-15:1 (0155), which overlaps the claimed range.  
With respect to claim 3, Freel teaches using separate injection of gas oil feed and RFO at two or more feedstock injection points (0111; 0124; 0130). The method may include injecting/cofeeding in a nozzle (0130).
claim 6, the results of Example 3 (0239) presented in Table 4 shows and results of Example 4 (0240+) presented in the following tables anticipate the range of less than 5%.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freel, alternatively, further in view of Lange (US 2013/0118059).              Claims 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freel as applied to claims 1, 3 and 6-10 above, further in view of Lange (US 2013/0118059).
With respect to claim 2, Freel is silent regarding wherein the cracked product is not fractionated. However, omission of an element and its function is obvious if the function is not desired. Here, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to omit the fractionation column and associated separation in order to obtain a broader boiling product for use or further treatment.
Alternatively, Lange teaches a similar process wherein a liquefied cellulose product is subject to additional hydrotreating at 150ºC or more (0072). The hydrotreated product is passed to a catalytic cracking step (0083) in the presence of cracking catalyst at a temperature of at least 400 C (0094; 0100), which anticipates the claimed range of at least 350 C. Lange teaches wherein the product may have been separated from the reaction effluent or not (0083).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recover the cracked product with or without further separation as taught in Lange. 
With respect to claims 4 and 5, Lange teaches wherein the solvent used in the liquefaction process may include a petroleum oil such as VGO (0053-0054) and may also be used as co-feed to the catalytic cracking unit (0093; 0053). Further, a second petroleum co-feed may be introduced in a separate location from the liquefied oil (0116). The second co-feed may 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize additives as taught in Lange in the process of Freel to tailor properties of the final product. 
With respect to claim 11, Lange teaches using a cracking catalyst (0125) along with a medium pore zeolite such as ZSM-5 (0126-0128), i.e. a catalyst additive.

Claims 12-14, 16, 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange (US 2013/0118059).
With respect to claim 12, 14, 20-21, 23-24, and 28-30, However, Lange teaches liquefaction of a cellulosic material with liquid solvent in the presence of an optional acid catalyst and optional hydrogenation catalyst at a temperature of more than 100ºC or more than 200ºC (abstract; 0053-0055; 0057; 0065; 0072-0073; 0092), which encompasses the claimed range, and an operating pressure of about 2 to about 200 bar (0080) for less than 3 hours (0092), which encompasses the claimed range. Lange teaches wherein the solvent used in the liquefaction process may include a petroleum oil such as VGO (0053-0054). The liquefied product is subject to additional hydrotreating at 150ºC or more (0072) in the same liquefaction reactor (0055; 0073; 0077). The hydrotreated product is passed to a catalytic cracking step (0083) in the presence of cracking catalyst at a temperature of at least 400 C (0094; 0100), which falls within the claimed range of at least 350 C. Lange teaches hydrotreatment of at least one cracked product fraction to produce hydrotreated product for use as biofuel (0017-0018; 
With respect to claim 13, Lange teaches wherein the product may have been separated from the reaction effluent or not (0083).
With respect to claim 16, the results of Example 3 (0239) presented in Table 4 and results of Example 4 (0240+) presented in the following tables anticipate the range of less than 5%.
With respect to claim 22, Lange teaches wherein “the final liquefied product or part thereof may comprises one, two or more compounds chosen from the group consisting of gamma-valerolactone and/or levulinic acid; tetrahydrofufuryl and/or tetrahydropyranyl; furfural and/or hydroxymethylfurfural; mono- and/or di-alcohols and/or mono- and/or di-ketones; and/or guaiacol and/or syringol components” (0095). 
With respect to claim 25, Lange teaches using a cracking catalyst (0125) along with a medium pore zeolite such as ZSM-5 (0126-0128), i.e. a catalyst additive.
	With respect to claims 26-27, Lange is silent regarding the catalytic cracking residence time, but teaches using known process which would fall within the claimed ranges. 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lange as applied to claim 12 above, further in view of Freel.
claim 17-19, Lange is silent regarding introducing a hydrocarbon co-feed into the fluid catalytic cracking unit, the RFO using a first nozzle and the hydrocarbon co-feed using a second nozzle. 
Freel teaches treating a similar process to that in Lange of catalytic cracking an RFO in the presence of a hydrocarbon co-feed as discussed above with respect to claim 1.  Freel teaches using separate injection of gas oil feed and RFO at two or more feedstock injection points (0111; 0124; 0130). The method may include injecting/cofeeding in a nozzle (0130).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the cofeed injection scheme as taught in Lange in the process of Freel given both teach treating RFO and co-feed such as VGO or other petroleum feedstock.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freel and Lange as applied to claim 12 above, further in view of Kamano (US 2010/0137172).
With respect to claim 15, Lange is silent regarding the amount of additive. Kamano teaches adding detergent additives to a fuel product in a rate of 0.35-2 wt. % (0038) or in a rate of less than 0.35 wt. % when added to a high sulfur light oil biofuel blend. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to look to Kamano in selecting the rate of additive addition because both teach adding detergent additive to fuel products, including biofuel derived products.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771